Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination and Amendment filed January 27, 2022.

3.	Claims 1, 6-10, 13, 18-22, and 25 have been amended.

4.	The Information Disclosure Statement filed October 28, 2021 has been considered.

5.	Claims 1, 6-10, 13, 18-22, and 25 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.	Authorization for this examiner’s amendment was given in a telephone interview with Dennis M. O’Connor (Reg. No. 65,215) on February 16, 2022.

8.	The application has been amended as follows:
Currently Amended) A computer-implemented method for reducing network congestion, comprising: 
detecting a plurality of data flows in a network; 
selecting, by a first network node using a candidate flow detection threshold, a plurality of candidate flows from among the plurality of data flows based on one or more respective characteristics of each of the plurality of data flows; [[and]] 
dynamically adjusting the candidate flow detection threshold according to a percentage indicating a total number of data flows that have been selected to be in the plurality of candidate flows out of a total number of data flows in the plurality of data flows; and 
determining that a data transfer session is a candidate flow using the adjusted candidate flow detection threshold. 

6. (Currently Amended) The method of claim 1, further comprising: 
determining a percentage of the plurality of data flows that have been selected to be in the plurality of candidate flows; 
comparing the determined percentage against a predetermined target percentage; 
in response to the determined percentage being less than the predetermined target percentage, determining the adjusted candidate flow detection threshold so as to increase the number of the plurality of data flows determined to be candidate flows; and 
in response to the determined percentage being greater than the predetermined target percentage, dynamically adjusting the candidate flow detection threshold so as to decrease the number of the plurality of data flows determined to be candidate flows.

7. (Currently Amended) The method of claim 1, further comprising: 

determining a value corresponding to a predetermined percentile of the determined distribution; and 
dynamically adjusting the candidate flow detection threshold according to the determined value.

8. (Currently Amended) The method of claim 25, further comprising: 
receiving the information from the second network node, the information from the second network node including information on the plurality of data flows; and 
determining the adjusted dynamically adjusting the candidate flow detection threshold using the received information.

9. (Currently Amended) The method of claim 25, further comprising: 
receiving the information from the second network node, the information from the second network node including network metrics from the second network node; and 
dynamically adjusting the candidate flow detection threshold using the received network metrics, 
wherein the first network node is the network node that received the plurality of [[the]] data flows.

10. (Currently Amended) The method of claim 25, further comprising: 
determining the current time of day; and 
dynamically adjusting the candidate flow detection threshold according to the current time of day.

13. (Currently Amended) A transport manager system, comprising: 
one or more processors, a network interface, a queue, and a storage communicatively coupled with each other, the storage storing computer executable instructions that, when executed by the one or more processors, cause the transport manager system to: 
detect a plurality of data flows in a network; 
select, by a first network node using a candidate flow detection threshold, a plurality of candidate flows from among the plurality of data flows based on one or more respective characteristics of each of the plurality of data flows; 
dynamically adjusting the candidate flow detection threshold according to a percentage indicating a total number of data flows that have been selected to be in the plurality of candidate flows out of a total number of data flows in the plurality of data flows, information received from a second network node, or a current time of day; and 
determine that a data transfer session is a candidate flow using the adjusted candidate flow detection threshold, 
wherein the current time of day includes a current hour of a current day.

18. (Currently Amended) The transport manager system of claim 13, wherein the computer executable instructions, when executed by the one or more processors, cause the transport manager system to: 
determine a percentage of the plurality of data flows that have been selected to be in the plurality of candidate flows; 
compare the determined percentage against a predetermined target percentage;  
in response to the determined percentage being less than the predetermined target percentage, determine the adjusted candidate flow detection threshold so as to increase the number of the plurality of data flows determined to be candidate flows; and 
dynamically adjusting the candidate flow detection threshold so as to decrease the number of the plurality of data flows determined to be candidate flows.

19. (Currently Amended) The transport manager system of claim 13, wherein the computer executable instructions, when executed by the one or more processors, cause the transport manager system to: 
determine a distribution of the one or more respective characteristics of the plurality of data flows or of a combination of the one or more respective characteristics of the plurality of data flows; 
determine a value corresponding to a predetermined percentile of the determined distribution; and 
dynamically adjusting the candidate flow detection threshold according the determined value.

20. (Currently Amended) The transport manager system of claim 13, wherein the computer executable instructions, when executed by the one or more processors, cause the transport manager system to: 
receive the information from the second network node, the information from the second network node including information on the plurality of data flows; and  
dynamically adjusting the candidate flow detection threshold using the received information on the plurality of data flows.

Currently Amended) The transport manager system of claim 13, and wherein the computer executable instructions, when executed by the one or more processors, cause the transport manager system to: 
receive the information from the second network node, the information from the second network node including network metrics from a second network node, and 
dynamically adjusting the candidate flow detection threshold using the received network metrics.

22. (Currently Amended) The transport manager system of claim 13, wherein the computer executable instructions, when executed by the one or more processors, cause the transport manager system to: 
determine the current time of day, and 
dynamically adjusting the candidate flow detection threshold according to the current time of day.

25. (Currently Amended) A computer-implemented method for reducing network congestion, comprising: 
detecting a plurality of data flows in a network; 
selecting, by a first network node using a candidate flow detection threshold, a plurality of candidate flows from among the plurality of data flows based on one or more respective characteristics of each of the plurality of data flows; 
dynamically adjusting the candidate flow detection threshold according to information received from a second network node, a current time of day, or both; and 
determining that a data transfer session is a candidate flow using the adjusted candidate flow detection threshold, 



Allowable Subject Matter
9.	Claims 1, 6-10, 13, 18-22, and 25 are allowable over prior art of record in light of the arguments presented in the Amendment filed January 27, 2022 and the Examiner’s Amendment above.

10.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “detecting a plurality of data flows in a network; selecting, by a first network node using a candidate flow detection threshold, a plurality of candidate flows from among the plurality of data flows based on one or more respective characteristics of each of the plurality of data flows; dynamically adjusting the candidate flow detection threshold according to a percentage indicating a total number of data flows that have been selected to be in the plurality of candidate flows out of a total number of data flows in the plurality of data flows; and determining that a data transfer session is a candidate flow using the adjusted candidate flow detection threshold” as recited in independent claims 1 and 13.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “detecting a plurality of data flows in a network; selecting, by a first network node using a candidate flow detection threshold, a plurality of candidate flows from among the plurality of data flows based on one or more respective characteristics of each of the plurality of data flows; dynamically adjusting the candidate flow detection threshold according to information received from a second network node, a current time of day, or both; and determining that a data transfer session is a candidate flow using the adjusted candidate flow detection threshold, wherein the current time of day includes a current hour of a current day” as recited in independent claims 25.
In particular although prior art, in general teaches detecting a plurality of data flows in a network; selecting, by a first network node using a candidate flow detection threshold, a plurality of candidate flows from among the plurality of data flows based on one or more respective characteristics of each of the plurality of data flows, prior art of record fails to disclose, teach, and/or suggest, “dynamically adjusting the candidate flow detection threshold according to a percentage indicating a total number of data flows that have been selected to be in the plurality of candidate flows out of a total number of data flows in the plurality of data flows” or “dynamically adjusting the candidate flow detection threshold according to information received from a second network node, a current time of day, or both”, and using this adjusted candidate flow detection threshold to “determine that a data transfer session is a candidate flow”.  For at least theses reason, claims 1, 6-10, 13, 18-22, and 25 are allowable.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 16, 2022